The Honorable Barbara Horn State Representative P.O. Box 64 Foreman, Arkansas 71836-0064
Dear Representative Horn:
This is in response to your request for an opinion on the following question:
  Under provision of Arkansas Code Annotated 6-20-402(a)(3), is `purchase of equipment' a purpose for which a school board may enter into a three-year installment contract to finance the purchase of a district road vehicle; or, is such an obligation to be charged against the district revenues of the fiscal year in which the obligation is incurred?
It is my opinion that a road vehicle can fall under the term "equipment" so as to authorize its purchase under a three year installment contract.
The relevant provision of the Arkansas Code, A.C.A. § 6-20-402 (Supp. 1995) provides that:
  (a) The amount of obligations incurred by a school district for any school fiscal year shall not be in excess of the revenue receipts of the district for that year except as provided herein and in §§ 6-20-801
et seq. and 6-20-1201 et seq. School districts may issue postdated warrants or enter into installment contracts or lease purchase agreements for the following purposes:
(1) Purchase of school buses;
  (2) Payment of premiums of insurance policies on school buildings, facilities, and equipment in instances where the insurance coverage extends three (3) years or longer;
(3) Purchase of equipment;
(4) Repair and renovation of school facilities;
(5) Purchase of school sites; and
  (6) Payment of the district's pro rata part of employing professional appraisers as authorized by laws providing for the appraisal, or reappraisal, and assessment of property for ad valorem tax purposes.
The relevant inquiry is whether a "road vehicle" falls within the definition of the term "equipment" for purposes of the statute above. It has been stated that the word "equipment" is an exceedingly elastic term, the meaning of which depends on the context in which it is used.Ragland v. Dumas, 292 Ark. 515, 732 S.W.2d 119 (1987), citing Black's LawDictionary 631 (4th Ed. 1968). Although you have not specified in further detail the nature of this "road vehicle," it appears, from a reading of the statute as a whole, that vehicles can reasonably be included in the definition of the term "equipment." See also generally, Dependent SchoolDistrict No. 13, Adair County v. Williamson, 325 P.2d 1045 (Okla. 1958) (holding that school transportation equipment is included within the meaning of the word "equipment" as used in the constitutional provision respecting incurring of indebtedness by school districts without assent of three-fifths of the voters); and Prime Business Co. v. Drinkwater, 350Mass. 642, 216 N.E.2d 105 (1966) (bulldozer is "equipment" for purposes of the Uniform Commercial Code).
It is therefore my opinion that in all likelihood the answer to your question is that the purchase of this "road vehicle" may be undertaken under A.C.A. § 6-20-402(a)(3) with the use of a three year installment contract, assuming all other provisions of the law are obeyed.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh